Name: Council Regulation (EEC) No 3574/90 of 4 December 1990 introducing a transitional period for the implementation of certain Community acts in the energy sector
 Type: Regulation
 Subject Matter: international security;  European Union law;  energy policy
 Date Published: nan

 No L 353 / 1717 . 12 . 90 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3574/ 90 of 4 December 1990 introducing a transitional period for the implementation of certain Community acts in the energy sector Whereas the information on the situation regarding the rules applicable in the territory of the former German Democratic Republic and on the situation regarding the energy industry in that territory is insufficient to permit the scope of those derogations to be definitively established, HAS ADOPTED THIS REGULATION: Article 1 The Federal Republic of Germany shall not be required to pass on the information covered by the Directive and Regulations referred to in the Annex, in respect of the territory of the former German Democratic Republic . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 103 thereof, Having regard to the proposal from the Commission ( J ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , under the various Regulations relating to the energy sector, the Member States are required to provide the Commission with specific information in accordance with defined procedures ; Whereas , from the date of German unification onwards, Community law will be fully applicable to the territory of the former German Democratic Republic; whereas such full application may cause difficulties owing to the level of regional economic development ; Whereas Article 8c of the Treaty invites the Commission to take into account the extent of the effort that certain economies showing difference in development will have to sustain during the period of establishment of the internal market ; Whereas derogations of this type must be temporary and cause the least possible disturbance to the functioning of the common market ; Article 2 The exemption referred to in Article 1 is valid for a period of 12 months dating from the date of German unification . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be bindung in its entirety and directly applicable in all Member States. Done at Brussels , 4 December 1990. For the Council The President G. DE MICHELIS (*) OJ No L 263 , 26. 9 . 1990 , p. 38 , as amended on 25 October 1990. (2 ) Opinion delivered on 21 November 1990 (not yet published in the Official Journal). (3 ) Opinion delivered on 20 November 1990 (not yet published in the Official Journal). No L 353 / 18 Official Journal of the European Communities 17 . 12 . 90 ANNEX 1 . Price formation and information and consultation on prices Council Directive 76 /491 /EEC of 4 May 1976 regarding a Community procedure for information and consultation on the prices of crude oil and petroleum products in the Community (OJ No L 140, 28 . 5 . 1976 , p. 4 ). 2 . Communication on imports of hydrocarbons Regulation (EEC) No 1055 / 72 of the Council of 18 May 1972 (OJ No L 120 , 25 . 5 . 1972, p. 3 ) on notifying the Commission of imports of crude oil and natural gas , Council Regulation (EEC) No 1893 /79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community (OJ No L 220, 30. 8 . 1979 , p. 1 ), Council Regulation (EEC) No 2592/ 79 of 20 November 1979 laying down the rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893 /79 (OJ No L 297 , 24 . 11 . 1979 , p. 1 ). 3 . Communication on exports of hydrocarbons Regulation (EEC) No 388 /75 of the Council of 13 February 1975 on notifying the Commission of exports of crude oil and natural gas to third countries (OJ No L 45 , 19 . 2 . 1975 , p. 1 ).